DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the RCE filed on 2/5/21.    
Claim(s) 1-3, 6-25 is/are presented for examination.

Claim Objections
Claim(s) 10 is/are unclear to the examiner; what does it mean by stating “wherein the computer determines relative ages of at least two components of the cluster based on the at least one historical data, said historical data including at least one of data relative to a job and data relative to the arrangement, temperature, power consumption, bandwidth, or maintenance of the computer cluster or one or more components thereof”?  The Examiner is not entirely sure what is a purpose of determines relative ages of the components?  How this claim limitation is relates to the previous limitations such as “allocating a job of at least one resource”?  Please clarify

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claim(s) 19-20 & 21-22 is/are rejected under 35 U.S.C. §101 because the claimed invention is directed to nonstatutory subject matter.
	The "system” claim(s) 19 & 21 is/are not to a process, machine, manufacture or composition of matter.  The claimed element’s “a device” is/are non-structure limitations, since the Specification is silent regarding the meaning of these terms.  Thus, applying the broadest reasonable interpretation in light of the Specification and taking into account the meaning of the words in their original usage as they would be understood by one of ordinary skill in the art (MPEP §2111.01), a machine must comprise (at least one) structure element/limitation that showing it is a tangible embodiment, providing evidence that the abstract idea has been applied (a practical application) and that it would not cover all substantial practical uses of the abstract idea (see MPEP §2106 II.(A)).  Therefore, the claimed subject matter as a whole fails to fall within the definition of a machine/manufacturer patentable eligible category subject matter.
As such, the claim(s) 19 & 21 is/are not limited to statutory subject matter and is therefore nonstatutory.  See MPEP 2106 section V.DETERMINE WHETHER THE CLAIMED INVENTION COMPLIES WITH 35 U.S.C. §101 under subsection 1.  Nonstatutory subject matter.
Other dependent claims 20 & 22, which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.


Claim(s) 17-18 is/are rejected under 35 U.S.C. §101 because the claimed invention is directed to nonstatutory subject matter.
	Claim(s) 17 recited “A computer program, comprising code instructions executing on a computer”.  
The computer program and the program are non-statutory as not being tangible embodied in computer readable medium in a manner so as to be executable, and also claimed that the computer program/programming execute in a computer or by a computer are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer (See MPEP section 2106, Seventh Edition, Revision No. dated February 2000, at page 2100-10 and 2100-11).
Other dependent claims 18, which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim(s) 1-6, 9, 13-18 & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diwakar, U.S. Pub. No. 2010/0058349 A1 in view of Jacob, U.S. Pub. No. 2016/0043970 A1.
As to claim 1, Diwakar-Jacob teaches a method for managing resources of a computer cluster, comprising:
via a computer, allocating from the computer cluster among several resources from the computer to a job at least one resource cluster, the allocating step performed by the computer, depending on at least one historical data related to at least one previous use of the several resources (Diwakar, page 3, paragraph 32; i.e., obtained server (equivalent to allocating resource) from the pool to perform job based on the historical data). 
But Diwakar failed to teach the claim limitation wherein the allocating step further performed by the computer depending on a cluster topology of the computer cluster; the allocating step further performed by the computer depending on a predetermined resource management strategy selected by an external user for use by the computer.
However, Jacob teaches the limitation wherein the allocating step further performed by the computer depending on a cluster topology of the computer cluster (Jacob, page 6, paragraph 54; page 9, paragraph 71; i.e., allocated resources from resource pool based on the topology definition); the allocating step further performed by the computer depending on a predetermined resource management strategy selected by an external user for use by the computer (Jacob, page 5, paragraph 49; page 9,  allocated resources based on the best fit placement policy specified by the user (equivalent to external user)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diwakar in view of Jacob so that the system would be able to allocating resources from the resource pool.  One would be motivated to do so to provide user with the control over how the configurable computing resources (see Jacob, page 1, paragraph 3).
As to claim 2, Diwakar-Jacob teaches the method as recited in claim 1, wherein the computer generates the historical data during the previous use and record the historical data in a database of historical data (Diwakar, page 3, paragraph 32; i.e., generate utilization statistic or utilization statistics (equivalent to generating historical data) based on the historical data (equivalent to database of historical data)). 
As to claim 3, Diwakar-Jacob teaches the method as recited in claim 1, wherein the historical data is relative to a use rate of a resource or to a log concerning a use of a resource (Diwakar, page 3, paragraph 32; page 7, table 1; i.e., table 1 includes the data rate and also can be equating to “log”). 
As to claim 6, Diwakar-Jacob teaches the method as recited in claim 1, wherein the allocating step is further performed depending on at least one data relative to a job (Diwakar, page 2, paragraph 22; page 3, paragraph 32; i.e., allocating job based on history data (equivalent to “relative” data)). 
As to claim 9, Diwakar-Jacob teaches the method as recited in claim 1, wherein the allocating step is further performed depending on at least one data relative to a maintenance of the computer cluster (Diwakar, page 5, paragraph 45-46; i.e., supply the 
As to claim 13, Diwakar-Jacob teaches the method as recited in claim 1, wherein the computer determine at least one action to be taken in order to improve the management of the resources of the computer cluster based on at least one of historical data, data relative to a job, and data relative to the arrangement, temperature, power consumption, bandwidth, or maintenance of the computer cluster or one or more components thereof (Diwakar, Diwakar, page 7, table 1; i.e., bandwidth (to improve… is an intended use)). 
As to claim 14, Diwakar-Jacob teaches the method as recited in claim 13, wherein the computer further determine the action by means of at least one data relative to at least one effect of at least one action previously taken (Diwakar, page 4, paragraph 37; i.e., historical data (equivalent to previously taken)). 
As to claim 15, Diwakar-Jacob teaches the method as recited in claim 13, wherein the action to be taken is relative to shutting down a component of the computer cluster, substituting a component of the computer cluster, or sending a message (Diwakar, page 8, table 1; i.e., transmitting (equivalent to sending message)). 
As to claim 16, Diwakar-Jacob teaches the method as recited in claim 1, implemented as part of a high performance computing method (Diwakar, figure 2; page 4, paragraph 39; i.e., highest overall value (equivalent to high performance)). 
As to claim 17, Diwakar teaches a computer program comprising:
code instructions executing on a computer for allocating to a job at least one resource from the computer cluster among several resources from the computer cluster,  
But Diwakar failed to teach the claim limitation wherein depending on a cluster topology of the computer cluster and depending on a predetermined resource management strategy selected by an external user for use by the computer wherein the predetermined resource management strategy comprises prioritizing at least one resource over other resources.
However, Jacob teaches the limitation wherein depending on a cluster topology of the computer cluster (Jacob, page 6, paragraph 54; page 9, paragraph 71; i.e., allocated resources from resource pool based on the topology definition); depending on a predetermined resource management strategy selected by an external user for use by the computer wherein the predetermined resource management strategy comprises prioritizing at least one resource over other resources (Jacob, page 5, paragraph 49; page 9, paragraph 71; page 10, paragraph 81; i.e., allocated resources based on the best fit placement policy specified by the user (equivalent to external user) and priority of the available resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diwakar in view of Jacob so that the system would be able to allocating resources from the resource pool.  One would be motivated to do so to provide user with the control over how the configurable computing resources (see Jacob, page 1, paragraph 3).
As to claim 18, Diwakar-Jacob teaches the computer program as recited in claim 17.  But Diwakar failed to teach the claim limitation wherein the computer program is available for downloading over a telecommunications network. 
However, Jacob teaches the limitation wherein the computer program is available for downloading over a telecommunications network (Jacob, page 5, paragraph 49; i.e., saving (equivalent to download) the resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diwakar in view of Jacob so that the system would be able to allocating resources from the resource pool.  One would be motivated to do so to provide user with the control over how the configurable computing resources (see Jacob, page 1, paragraph 3)
As to claim 24, Diwakar-Jacob teaches the method as recited in claim 1.  But Diwakar failed to teach the claim limitation wherein the predetermined resource management strategy comprises prioritizing at least one resource over other resources.
However, Jacob teaches the limitation wherein the predetermined resource management strategy comprises prioritizing at least one resource over other resources (Jacob, page 10, paragraph 81; i.e., priority of the available resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diwakar in view of Jacob so that the system would be able to allocating resources from the resource pool.  One would be motivated to do so to provide user with the control over how the configurable computing resources (see Jacob, page 1, paragraph 3).


Claim(s) 7-8 & 10-12, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diwakar, U.S. Pub. No. 2010/0058349 A1 in view of Jacob, U.S. Pub. No. 2016/0043870 A1, and further in view of Omori, U.S. Pub. No. 2010/0250149 A1.
As to claim 7, Diwakar teaches a method for managing resources of a computer cluster.  
via the computer, allocating to a job at least one resource from the computer cluster among several resources from the computer cluster (Diwakar, page 3, paragraph 28 & 32; i.e., computing task/job (equivalent to allocating a job) on the most suitable server (equivalent to resource) for execution from the active available pool (equivalent to cluster));
the allocating step performed by the computer depending on at least one historical data related to at least one previous use of the several resources (Diwakar, page 3, paragraph 32; i.e., obtained server (equivalent to allocating resource) from the pool to perform job based on the historical data).
But Diwakar failed to teach the claim limitation wherein a sensor situated in a computer cluster obtains data and transmits the data to a computer; the allocating step further performed by the computer depending on a cluster topology of the computer cluster; the allocating step being further performed by the computer depending on the data obtained from the sensor. 
However, Jacob teaches the limitation wherein the allocating step further performed by the computer depending on a cluster topology of the computer cluster  allocated resources based on the best fit placement policy specified by the user (equivalent to external user)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diwakar in view of Jacob so that the system would be able to allocating resources from the resource pool.  One would be motivated to do so to provide user with the control over how the configurable computing resources (see Jacob, page 1, paragraph 3).
However, Omori teaches the limitation wherein a sensor situated in a computer cluster obtains data and transmits the data to a computer (Omori, page 1, paragraph 6-8; i.e., sensing temperature of the components); the allocating step being further performed by the computer depending on the data obtained from the sensor (Omori, page 1, paragraph 6-8; page 3, paragraph 74 & 78; i.e., estimating the lifetime of the device based on a sense temperature (equivalent to sensor and data obtained from sensor) by computing the damage of the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diwakar in view of Omori so that the system would be able to detect the temperature of the components.  One would be motivated to do so to compute the lifetime of the components (see Omori, page 1, paragraph 12).
As to claim 8, Diwakar-Jacob-Omori teaches the method as recited in claim 7.  But Diwakar-Jacob failed to teach the claim limitation wherein the data relates to a temperature of the computer cluster. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diwakar-Jacob in view of Omori so that the system would be able to identify different condition of the cluster.  One would be motivated to do so to generate recommendation for users (see Omori, page 1, paragraph 2).
As to claim 10, Diwakar teaches a method for managing resources of a computer cluster comprising:
via a computer, allocating to a job at least one resource from the computer cluster among several resources from the computer cluster the allocating step performed by the computer depending on at least one historical data related to at least one previous use of the several resources (Diwakar, page 3, paragraph 32; i.e., obtained server (equivalent to allocating resource) from the pool to perform job based on the historical data); 
But Diwakar failed to teach the claim limitation wherein the allocating step further performed by the computer depending on a cluster topology of the computer cluster; wherein the computer determines relative ages of at least two components of the cluster based on the at least one historical data, said historical data including at least one of data relative to a job and data relative to the arrangement, temperature, power consumption, bandwidth, or maintenance of the computer cluster or one or more components thereof. 
 allocated resources based on the best fit placement policy specified by the user (equivalent to external user)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diwakar in view of Jacob so that the system would be able to allocating resources from the resource pool.  One would be motivated to do so to provide user with the control over how the configurable computing resources (see Jacob, page 1, paragraph 3).
However, Omori teaches the limitation wherein the computer determines relative ages of at least two components of the cluster based on the at least one historical data, said historical data including at least one of data relative to a job and data relative to the arrangement, temperature, power consumption, bandwidth, or maintenance of the computer cluster or one or more components thereof (Omori, page 1, paragraph 6-8; page 3, paragraph 74 & 78; page 8, paragraph 134; i.e., estimating the lifetime of the components based on a sense temperature (equivalent to sensor and data obtained from sensor) by computing the damage of the device from the sensed temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diwakar in view of Omori so that the system would be able to detect the temperature of the components.  One would be motivated to do so to compute the lifetime of the components (see Omori, page 1, paragraph 12).
As to claim 11, Diwakar-Jacob-Omori teaches the method as recited in claim 10.  But Diwakar-Jacob failed to teach the claim limitation wherein the computer determine a conclusion concerning the relative ages of the components and emit a message comprising this conclusion.
However, Omori teaches the limitation wherein the computer determine a conclusion concerning the relative ages of the components and emit a message comprising this conclusion (Omori, figure 6; page 1, paragraph 6-8; page 3, paragraph 74 & 78; page 8, paragraph 134; i.e., estimating the lifetime of the components based on a sense temperature (equivalent to sensor and data obtained from sensor) by estimating the damage (equivalent to conclusion) of the device from the sensed temperature and store the result back to the database (equivalent to emit a message)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diwakar in view of Omori so that the system would be able to detect the temperature of the components.  One would be motivated to do so to compute the lifetime of the components (see Omori, page 1, paragraph 12). 
As to claim 12, Diwakar-Jacob-Omori teaches the method as recited in claim 11, wherein the conclusion is relative to one of a workload of the computer cluster, a maintenance date of the  computer cluster, a temperature of the cluster, a power consumption of the computer cluster, and a bandwidth of the computer cluster (Diwakar, Diwakar, page 7, table 1; i.e., estimated current bandwidth for the network). 
As to claim 20, Diwakar-Jacob-Omori teaches the device as recited in claim 19, wherein the resource is a node, a server, a bandwidth, a power, a memory such as a 
As to claim 21, Diwakar-Jacob-Omori teaches the device as recited in claim 19 and a computer cluster (Diwakar, page 2, paragraph 20; i.e., pool of servers).
As to claim 22, Diwakar-Jacob-Omori teaches the device as recited in claim 21, further comprising a database including an electronical support comprising, in registered form, at least one historical data relative to at least one use of at least one resource of a computer cluster (Diwakar, page 3, paragraph 32; i.e., historical data)
As to claim 23, Diwakar-Jacob-Omori teaches the method as recited in claim 1.  But Diwakar-Jacob failed to teach the claim limitation wherein a sensor situated in the computer cluster obtains data and transmits the data to the computer, the allocating step being further performed depending on the data.
However, Omori teaches the limitation wherein a sensor situated in the computer cluster obtains data and transmits the data to the computer, the allocating step being further performed depending on the data (Omori, page 1, paragraph 6-8; i.e., sensing temperature of the components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diwakar-Jacob in view of Omori so that the system would be able to detect the temperature of the components.  One would be motivated to do so to compute the lifetime of the components (see Omori, page 1, paragraph 12).

Claim(s) 19 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 10.  Therefore, claim(s) 19 is/are also rejected for similar reasons set forth in claim(s) 10.


Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diwakar, U.S. Pub. No. 2010/0058349 A1 in view of Jacob, U.S. Pub. No. 2016/0043870 A1, and further in view of Omori, U.S. Pub. No. 2010/0250149 A1, and further in view of Bryan, U.S. Pub. No. 2012/0131164 A1.
As to claim 25, Diwakar-Jacob-Omori teaches the method as recited in claim 10.  But Diwakar-Jacob-Omori failed to teach the claim limitation wherein the maintenance is a date of last maintenance of the computer cluster or one or more components thereof.
However, Bryan teaches the limitation wherein the maintenance is a date of last maintenance of the computer cluster or one or more components thereof (Omori, page 9, paragraph 71; i.e., last update date (equivalent to data of last maintenance)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diwakar-Jacob-Omori in view of Bryan so that the system would be able to select policy based on the obtained information.  One would be motivated to do so to improve the quality of service (see Bryan, page 1, paragraph 11).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-25 has/have been considered but are moot in view of the new ground(s) of rejection.  Applicant’s arguments include the failure of previously applied art to expressly disclose “the allocating step further performed by the computer depending on a predetermined resource management strategy selected by an external user for use by the computer” (see Applicant’s response, 2/5/21, page 14).  It is evident from the detailed mappings found in the above rejection(s) that Jacob disclosed this functionality (see Jacob, page 5, paragraph 49; page 9, paragraph 71).  Further, it is clear from the numerous teachings (previously and currently cited) that the provision for “the allocating step further performed by the computer depending on a predetermined resource management strategy selected by an external user for use by the computer” was widely implemented in the networking art.  Thus, Applicant’s arguments drawn toward distinction of the claimed invention and the prior art teachings on this point are not considered persuasive.

Listing of Relevant Arts
Oprea, U.S. Patent/Pub. No. US 20060080413 A1 discloses mapping the logical elements based on network topology.
Davidson, U.S. Patent/Pub. No. US 20140040912 A1 discloses determined characteristic of the nodes based on the predetermined policy.
Masurekar, U.S. Patent/Pub. No. US 20170317954 A1  discloses determined cluster from the logical network topology.
	
Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449